  Case 14-23689         Doc 40     Filed 10/02/18 Entered 10/02/18 11:09:50              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-23689
         Jason M Wallace
         Laina B Wallace
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/26/2014.

         2) The plan was confirmed on 09/15/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/26/2018.

         6) Number of months from filing to last payment: 44.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,401.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-23689        Doc 40       Filed 10/02/18 Entered 10/02/18 11:09:50                      Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $16,443.85
       Less amount refunded to debtor                          $1,083.85

NET RECEIPTS:                                                                                    $15,360.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,949.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $673.03
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,622.03

Attorney fees paid and disclosed by debtor:                   $51.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
ABRI CREDIT UNION                Unsecured      4,527.00       5,614.35         5,614.35        531.38        0.00
ADVOCATE MEDICAL GROUP           Unsecured         624.00        624.48           624.48          59.10       0.00
ASSET ACCEPTANCE LLC             Unsecured            NA       1,184.35         1,184.35        112.09        0.00
AT&T SERVICES INC                Unsecured            NA       1,113.11         1,113.11        105.35        0.00
CAPITAL ONE                      Unsecured         820.00           NA               NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         853.00           NA               NA            0.00       0.00
CREDIT PROTECTION                Priority            0.00           NA               NA            0.00       0.00
CREDITORS COLLECTION BUREAU      Unsecured         198.00           NA               NA            0.00       0.00
GM FINANCIAL                     Unsecured      4,844.86       1,632.60         1,632.60        154.52        0.00
GM FINANCIAL                     Secured        5,155.14       8,550.00         8,550.00      8,550.00     810.18
HEIGHTS AUTO WORKERS CU          Secured       21,000.00     20,575.00        20,575.00            0.00       0.00
HEIGHTS AUTO WORKERS CU          Unsecured            NA       1,288.87         1,288.87           0.00       0.00
ILLINOIS BELL TELEPHONE CO       Unsecured      1,113.00         245.65           245.65          23.25       0.00
KOHLS                            Unsecured         324.00           NA               NA            0.00       0.00
KOHLS                            Unsecured      1,706.00            NA               NA            0.00       0.00
NATIONAL RECOVERY AGENCY         Unsecured         867.00           NA               NA            0.00       0.00
NICOR GAS                        Unsecured            NA       1,642.28         1,642.28        155.44        0.00
PRA RECEIVABLES MGMT             Unsecured      1,669.00       1,669.00         1,669.00        157.96        0.00
PRECISION RECOVERY ANALYTICS     Unsecured         905.00           NA               NA            0.00       0.00
RIVERSIDE MEDICAL CENTER         Unsecured          76.00           NA               NA            0.00       0.00
SOUTH SUBURBAN OBSTETRICS        Unsecured         201.00           NA               NA            0.00       0.00
ST JAMES HOSPITAL & HEALTH CTR   Unsecured         659.00           NA               NA            0.00       0.00
ST JAMES HOSPITAL & HEALTH CTR   Unsecured         460.00           NA               NA            0.00       0.00
ST JAMES HOSPITAL & HEALTH CTR   Unsecured         100.00           NA               NA            0.00       0.00
ST JAMES HOSPITAL ANESTHESIA     Unsecured          62.00           NA               NA            0.00       0.00
Vanda LLC                        Unsecured            NA         831.49           831.49          78.70       0.00
WELL GROUP HEALTH PARTNERS       Unsecured         289.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-23689         Doc 40      Filed 10/02/18 Entered 10/02/18 11:09:50                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $29,125.00          $8,550.00           $810.18
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $29,125.00          $8,550.00           $810.18

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $15,846.18          $1,377.79              $0.00


Disbursements:

         Expenses of Administration                             $4,622.03
         Disbursements to Creditors                            $10,737.97

TOTAL DISBURSEMENTS :                                                                      $15,360.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
